HIGHLIGHTS • Produced a quarterly record of 44,799boe/d in Q3/2010 (anincrease of 5% from Q3/2009 and 2% fromQ2/2010); • Generated funds from operations of $112.8million in Q3/2010 (anincrease of 27% from Q3/2009 and 3% fromQ2/2010); • Declared total distributions of $45.8million in Q3/2010, representing a payout ratio of 41% net of distribution reinvestment plan (“DRIP”) participation (54% beforeDRIP); • Conducted a second successful cyclic steam stimulation (“CSS”) pilot in Seal; • Divested our 50% interest in an in-situ combustion pilot in the Kerrobert area for $18million cash and an overriding royalty in theproject; • Subsequent to the end of the third quarter, completed a steam assisted gravity drainage (“SAGD”) well pair in our Kerrobert SAGD project which is currently producing approximately 1,000bbl/d; • Including hedging activities subsequent to the end of the third quarter, increased 2011 hedge positions to 26% of our West Texas Intermediate (“WTI”) exposure, 35% of our heavy oil differential exposure and 25% of our foreign currency exposures, and established initial hedge positions for heavy oil differential for 2012 and 2013;and • Delivered total market return, including reinvestment of distributions, of 19% for the third quarter of 2010, and 32% for the first ninemonths of2010. Three Months Ended Nine Months Ended September30, June30, September30, September30, September30, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gas sales Funds from operations(1) Per unit– basic Per unit– diluted Cash distributions declared(2) Per unit Net income Per unit– basic Per unit– diluted Exploration and development Acquisitions Dispositions ) ) (8 ) ) ) Corporate acquisition – – – Total oil and gas expenditures Bank loan Convertible debentures Long-term notes Working capital deficiency Total monetary debt(3) Three Months Ended Nine Months Ended September30, June30, September30, September30, September30, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d@6:1)(4) Average prices (before financial hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(5) BTE total oil ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period TRUST UNIT INFORMATION TSX Unit price (Cdn$) High $ Low $ Close $ Volume traded (thousands) NYSE Unit price (US$) High $ Low $ Close $ Volume traded (thousands) Units outstanding (thousands) Funds from operations is a non-GAAP measure that represents cash generated from operating activities before changes in non-cash working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months and nine months ended September30,2010. Cash distributions declared are net of DRIP. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial derivative contracts gains or losses)), the balance sheet value of the convertible debentures and the principal amount of long-termdebt. Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. Heavy oil wellhead prices are net of blending costs. Forward-Looking Statements This Report contains forward-looking statements relating to: our exploration and development capital expenditures for 2010; our production level for 2010; our heavy oil resource play at Seal, including production rates from new and re-entered wells and drilling plans for the fourth quarter of 2010; our steam injection pilot project at Seal, including our assessment of the results achieved to-date, the steam-oil ratio for the second cycle, the continued improvement in injectivity, production rates and steam-oil ratios for subsequent cycles and the timing of completing a 10-well commercial module; our Kerrobert SAGD project, including production rates from new well pairs, the number of additional well pairs to be drilled and the cost of drilling a well pair; our Cardium light oil resource play in Alberta, including well completion plans and production rates from new wells; our Viking light oil resource play in Alberta and Saskatchewan, including initial production rates from new wells; our Bakken/Three Forks light oil resource play in North Dakota, including initial production rates from new wells and drilling plans for the fourth quarter of 2010; heavy oil price differentials; our expectation of continued access to better quality condensate will result in lower blend ratios; our liquidity and financial capacity; our ability to fund our capital expenditures and distributions from funds from operations in 2010; our risk management program, including the portion of our forecast 2011 exposures that have been hedged; and our plan to convert to a corporate legal form, including the timing of the conversion. In addition, information and statements relating to reserves are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves can be profitably produced in the future. We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward-looking information andstatements. MESSAGE TO UNITHOLDERS Operations Review Production averaged 44,799boe/d during the third quarter of 2010, as compared to 44,104boe/d in the second quarter of 2010, a 2% increase in oil equivalent production. Oil production increased by 2% and natural gas production declined by 2% as compared to the priorquarter. Capital expenditures for exploration and development activities totaled $62.2million for the third quarter of 2010. During the quarter, Baytex participated in the drilling of 36 (28.0net) wells, resulting in 32 (24.6net) oil wells, one (1.0net) natural gas well, two (2.0net) service wells and one (0.4net) dry and abandoned well for a 97% (99% net) success rate. Third quarter drilling included eight (8.0net) oil wells and one (1.0net) service well in our Lloydminster heavy oil area, four (4.0net) producing wells and one (1.0net) service well at Seal, one (1.0net) horizontal oil well at Tangent, 11 (9.0net) wells in our light oil and gas areas in western Canada and nine (3.6net) oil wells and one (0.4net) dry and abandoned well in NorthDakota. Consistent with previous guidance, our exploration and development capital budget for 2010 is $235million. In our first and second quarter press releases, we increased guidance for 2010 average production from the original level of 43,500boe/d to a range of 44,000boe/d to 44,500boe/d. We are now guiding 2010 average production to a range of 44,250boe/d to 44,500boe/d. Heavy Oil In the third quarter of 2010, heavy oil production averaged 28,959bbl/d, an increase of 13% over the third quarter of 2009, and 2% over the second quarter of 2010. During the third quarter of 2010, we drilled 13 (13.0net) producing wells and two (2.0net) service wells on our heavy oil properties for a 100% successrate. Production from Seal averaged approximately 10,100bbl/d in the third quarter, an increase of 1,200bbl/d over the second quarter of 2010. In the third quarter, we drilled four horizontal producers at Seal, encompassing a total of 34horizontal laterals. Two of the wells drilled in the third quarter and one drilled in the second quarter commenced production in the third quarter with 30-day average peak rates of approximately 480bbl/d per well. During the third quarter, we also re-entered an existing well and drilled fifteen new laterals to access previously undrained areas of the reservoir. Production from the re-entered well increased from approximately 38bbl/d prior to the workover to a 30-day average peak rate of 490bbl/d after the workover. In the fourth quarter, we plan to re-enter three more wells to drill new laterals atSeal. We conducted a second successful steam injection pilot at Seal during the second and third quarters. This test was conducted in the Cliffdale area, located seven miles to the east of our first steam pilot in the Harmon Valley area. Cliffdale is an area in which, at this point, we do not envision large-scale cold development. Oil viscosities at the subsurface elevation steamed at Cliffdale are approximately four times higher than in the Harmon Valley test and prior removal of cold oil through primary production at Cliffdale was minimal. The objectives of the test were four-fold: 1)to prove that steam injectivity, in the bottom half of the Bluesky Sand and at higher oil viscosities than in the earlier Harmon Valley pilot, would hit target levels; 2)to conduct a multi-cycle test with improvement in injectivity and production in the second cycle; 3)to validate our numerical reservoir simulation so that long-term performance on subsequent cycles can be more accurately predicted; and 4)to achieve economic levels of production and Steam-Oil Ratio (“SOR”). All of these objectives were met in the Cliffdale pilot test. The cost of the pilot was $7.7million, which included installation of much of the infrastructure and steam plant to be used in a permanent project at thissite. At Cliffdale, because of the minimal cold production prior to the steam test, we conducted two “mini-cycles” to gradually heat the reservoir. After an initial attempted injection cycle was aborted due to a parted tubing string which had to be fished, we recorded the results shown in the table below. SOR for the second cycle is projected to the end of the cycle at approximately year-end 2010, at which time we plan to resume steam injection for the third “mini-cycle”. Cycle Injected Steam (bblwater) Maximum Daily Oil Rate (bbl/d) Steam-Oil Ratio 1 2 Our numerical reservoir simulation indicates that injectivity, oil rate and SOR should continue to improve on subsequent cycles as heating of the reservoir progresses. We are in the permitting phase for a 10-well commercial module, which we plan to have in place by the end of 2011. Cost for the remaining nine wells and completion of the infrastructure and steam plant is projected to be approximately $23million. On September30, 2010, we closed the sale of our 50% interest in the lands and wells comprising Phase1 of an in-situ combustion project at Kerrobert for $18million and a gross overriding royalty on the divested lands. The disposition will have a negligible impact on production, capital expenditures and funds from operations for 2010. We retained our 50% interest in the area of mutual interest surrounding the Phase1 lands. Our other Kerrobert interests, including our 100% working interest in our SAGD project, were unaffected by thesale. In our Kerrobert SAGD project, we placed a new well pair on production late in the third quarter. Subsequent to the end of the quarter, this well pair produced at a 30-day average rate of approximately 1,000bbl/d. The SOR for the new well pair is currently 2.2barrels of steam per barrel of oil. Cost of the well pair was $6.8million, which included an expansion of the steam distribution system which will serve future well pairs. We believe that, through the remaining life of this project, we can drill 11additional well pairs with incremental costs of approximately $3.6million per wellpair. Light Oil& Natural Gas During the third quarter of 2010, light oil and natural gas production averaged 15,840boe/d, which was comprised of 6,600bbl/d of light oil and NGL and 55.4mmcf/d of natural gas. On an oil-equivalent basis, production of light oil, NGL and natural gas was the same as the previous quarter. Compared to the second quarter, light oil and NGL production increased 2% and natural gas production decreased by 2%. In the third quarter, we drilled 19 (11.6net) oil wells, one (1.0net) natural gas well and one (0.4net) dry and abandoned well for a 95% (97% net) successrate. We continued development activities in each of our light oil resource plays in the third quarter. In our Cardium play in Alberta, we drilled two horizontal wells in the Pembina area which will receive multi-stage fracture treatments in the fourth quarter. A Cardium well that was drilled in the first quarter was put on production during the third quarter at a 30-day average peak rate of approximately 175boe/d. In Alberta, we drilled four Viking horizontal multi-lateral wells in the third quarter with open-hole completions. Three of the wells were placed on production during the quarter and have established 30-day average peak rates of approximately 90bbl/d per well. To date in the Alberta Viking play, we have drilled nine wells with sufficient history to establish a 30-day average peak rate of approximately 110bbl/d perwell. In the Viking play in Saskatchewan, our recent drilling has been focused on validating licenses acquired during 2008 that were approaching expiry. Our drilling has now validated all of the licenses acquired at that time, converting them to leases with new five-year terms. During the third quarter, we drilled two horizontal Viking wells. Wet conditions delayed completion activities on one of the wells. The second well, drilled in the Herschel area approximately 13miles to the east of the Dodsland field, produced at very low oil rates after hydraulic fracturing. To date in the Saskatchewan Viking play, excluding the sub-economic well at Herschel, we have achieved a 30-day average peak rate of 75bbl/d per well from five wells that have been fully completed and placed onproduction. In our Bakken/Three Forks play in North Dakota, we participated in drilling nine (3.6net) horizontal oil wells in the third quarter. Due to constraints in fracturing services, only three of these wells were fracture-stimulated during the third quarter, and none of the third quarter wells was on production long enough to establish 30-day peak production rates. Four wells that were completed earlier in 2010 established 30-day production rates in the third quarter. Two Baytex operated wells drilled on 640-acre spacing units produced at a 30-day average peak rate of approximately 250bbl/d per well, and two partner-operated wells drilled on 1280-acre spacing units produced at a 30-day average peak rate of approximately 400bbl/d. To-date in this play, the nine Baytex-operated 640-acre wells that have sufficient data to establish 30-day peak rates have averaged 270bbl/d per well. To-date, five partner-operated 1280-acre wells have averaged 410bbl/d per well for their peak 30-day periods. As of the end of the third quarter, six (2.5net) wells were awaiting fracture stimulation. In the fourth quarter of 2010, we plan to participate in the drilling of seven (1.9net) wells in the Bakken/Three Forks, including our first operated 1280-acre well. In non-Bakken/Three Forks drilling in North Dakota, Baytex participated in one (0.4net) dry hole targeting the Lodgepole formation, a shallower conventionalzone. Financial Review Funds from operations (“FFO”) were $112.8million in the third quarter of 2010, an increase of 3% compared to the second quarter of 2010. The increase in funds from operations was largely driven by increased production. The average WTI price for the quarter was US$76.20/bbl, a 2% decrease from the second quarter of 2010. We received an average oil price of $58.93/bbl in the third quarter of 2010 (inclusive of our physical hedging loss), no change from the second quarter of 2010. We also received an average natural gas price of $3.89/mcf in the third quarter of 2010, a decrease of 7% from the priorquarter. The heavy oil price differential, as measured by Western Canadian Select (“WCS”) prices, averaged 21% of WTI for the third quarter of 2010, compared to 18% in the second quarter of 2010 and 15% in the third quarter of 2009. The third quarter differential was negatively impacted by transportation constraints resulting from Enbridge pipeline leaks, which temporarily curtailed shipments to UnitedStates mid-continent refineries. Subsequent to the end of the third quarter, these leaks were repaired and pipeline deliveries resumed. Upon completion of repairs and announcement of resumption of operations on these pipelines, differentials have returned to about 18% of WTI. Our hedging program largely protected our revenues from the adverse financial impacts of this temporary widening of differentials, limiting the negative revenue impact from the pipeline leaks to approximately $2.5million in the thirdquarter. Our realized heavy oil price for the third quarter benefited from a reduction in diluent blending costs, both as a result of lower condensate pricing, and lower blend ratios due to better condensate quality since the commencement of shipments on the Southern Lights condensate pipeline. We expect that the lower blend ratios should be largely sustainable for the foreseeable future. Our financial position continues to improve. At the end of the third quarter, total monetary debt amounted to $536million, down from $553million at the end of the second quarter. Our debt level at the end of the third quarter represents 1.2times third quarter annualized funds from operations, leaving us with approximately $168million in available undrawn credit facilities. In the third quarter of 2010, total cash distributions declared were $45.8million, or $0.54 per unit, representing a payout ratio of 41% net of DRIP participation (54% before DRIP). Based on the current commodity price strip, we expect to generate sufficient funds from operations for the full year in 2010 to fully fund our exploration and development capital program and our cash distributions, as we have done for the first nine months of2010. We continuously monitor the commodity and currency markets for favorable conditions to add to our risk management positions. Including hedge contracts entered into subsequent to the end of the third quarter, we have expanded our 2011 hedge positions to approximately 26% of our WTI exposure (ata weighted average price of US$86.31/bbl) and 35% of our heavy oil differential exposure. Under the majority of the heavy oil differential contracts, we will sell WCS at a weighted average fixed dollar discount to WTI of US$15.53/bbl. In the balance of the contracts, the differential is expressed as a percentage of WTI. Combining the two types of contracts, our 2011 differential hedges result in a weighted average discount of 17.3% of WTI based on the current WTI strip. In addition, we have contracted to sell a portion of our WCS volumes beyond 2011, resulting in the sale of 2,000bbl/d of WCS blend for 2012 at a fixed differential of US$16.50/bbl and 3,000bbl/d of WCS blend from January to June of 2013 at a fixed differential of US$17.00/bbl. At the current commodity strip, these fixed differentials represent approximately 18% of WTI for 2012 and the first six months of 2013. We have also hedged 28% of our 2011 natural gas pricing exposure (ata weighted average price of $5.16/mcf) and 25% of our 2011 U.S.dollar currency exposures (with USD sold at a weighted average USD/CAD exchange rate of0.9365). We have recently announced our planned conversion from the current trust structure to a corporate legal form pursuant to a Plan of Arrangement. An Information Circular regarding the Plan of Arrangement has been mailed to unitholders. A special meeting of the unitholders is scheduled for 3:00p.m. MT on December9, 2010 to vote on the terms of the Plan of Arrangement. Assuming receipt of all required unitholder, court, stock exchange and other regulatory approvals, we expect that the conversion will be completed on December31,2010. Anthony Marino President and Chief Executive Officer November10, 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and nine months ended September30, 2010. This information is provided as of November9, 2010. In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. The third quarter results have been compared with the corresponding period in 2009. This MD&A should be read in conjunction with the Trust’s unaudited consolidated comparative financial statements for the three months and nine months ended September30, 2010 and 2009, and its audited consolidated comparative financial statements for the years ended December31, 2009 and 2008, together with accompanying notes, and the Annual Information Form for the year ended December31, 2009. These documents and additional information about the Trust are available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used inisolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information andstatements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles in Canada (“GAAP”), but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other issuers. The Trust considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures. Operating netback is a non-GAAP measure commonly used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netback and therefore operating netback as presented may not be comparable to similar measures presented by other issuers. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by barrels of oilequivalent. Outlook– Economic Environment The third quarter of 2010 showed increasing signs of stability in the energy commodity markets. The spot price for West Texas Intermediate (“WTI”) at September30, 2010 of US$79.97/bbl was similar to the June30, 2010 WTI spot price of US$75.63/bbl, with WTI averaging US$76.30/bbl in the third quarter of 2010, compared to US$78.03/bbl in the prior quarter. Going forward, strength in crude oil prices will depend on a continuation of the worldwide economic recovery. In this environment, Baytex continues to be focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a sustainable distribution to its unitholders. The Trust has announced plans to convert its legal structure from a trust to a corporation at year-end 2010. We see 2010 as the transition year as we shift our business model from a predominately income-focused model as a trust to growth-and-income model in the new corporate era. Under current operating conditions and commodity prices, Baytex believes the distribution level of $0.18 per unit per month can be maintained as a dividend subsequent to the conversion. Taxable individual investors in Canada will benefit from an enhanced dividend tax credit on eligible dividends received resulting in a lower effective tax rate on their income, while U.S.residents holding Baytex shares in qualified retirement plans are expected to be sheltered from the 15% withholding tax that currently applies to distributions. U.S.taxable holders may receive a foreign tax credit or foreign tax deduction for the 15% withholding tax which will be levied on dividend payments. An Information Circular regarding the Plan of Arrangement has been mailed to unitholders. A special meeting of unitholders is scheduled for 3p.m. MT on December9, 2010 to vote on the terms of the Plan of Arrangement. Assuming receipt of all required unitholder, court, stock exchange and other regulatory approvals, we expect that the conversion will be completed on December31,2010. Results of Operations Production Three Months Ended September30 Nine Months Ended September30 Change Change Daily Production Light oil and NGL (bbl/d) (6
